Title: From Alexander Hamilton to James McHenry, 22 August 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York Aug 22. 1799

You will find herewith the copy of a letter from General Wilkinson relating to a supply of Cloathing for the troops on the Northern and South western frontiers. The return designates itself the quantity requisite for the present numbers of the troops and the portions for each post. I have no data for judging whether any additional quantity ought to be sent forward for arrearages.
I agree in the suggestion, that it is expedient to send a surplus of 100 suits to the Natchez and of three hundred to Pittsburgh. Independent of the idea of recruiting, within the scene in question, it appears to me very important, that there should always be a surplus on hand in so remote a region to meet contingent demands, and to serve as a substitute, when accidents prevent the regular transmission of the stated supply to a particular post. The deficiency of cloathing mentioned in the inclosed letter of the 30 of June from Massac from Capt Pasteur (which it were to be wished was the only instance that had occurred) is a lamentable fact; which places in a strong light the necessity of having an extra quantity of Cloathing always in disposal at some one of the Western Posts.
A new disposition of the Western army is one of the points in consultation between General Wilkinson and myself. It will probably be our joint opinion that some of the present posts ought to be relinquished and others reinforced. An eye has been had to this in the routes suggested for the Cloathing. You are, I believe, already informed that the garrison of Oswego (except a Corporals guard) has been removed to Niagara.
If an armed vessel can be spared for the purpose, the way by New Orleans is evidently the best channel of conveyance to the troops on the lowest parts of the Mississippi. I have thought that such a vessel might perhaps be assigned to this object coupled with that of a convoy for some of our Merchant vessels trading towards the same quarter. It is feared that casualties incident at the approaching season to the interior navigation may possibly prevent the timely transmission of this part of the Cloathing by the route of the Ohio.
It would be a great facility and saving if it could become a rule of practice to forward the various articles of supply together. To combine them in one transportation, at one time and under one superintendence, would be attended with many advantages.
The letter from Massac presents also the idea of a very disagreeable procrastination of pay. It is extremely to be wished that there could be greater exactness in this particular. The disadvantages of witholding the pay for a length of time & accumulating into a mass are obvious and numerous.
In relation to the subjects of supply and pay, I must be permitted to observe generally that it is essential to the prosperity of our military affairs that there shall be much more system and punctuality than have heretofore obtained. No one knows better than myself the obstacles which stood in the way of both, when we were without an efficient government, and even in the first stages of a new though more adequate political establishment; but happily the progress of our affairs (as I trust and believe) puts it in the power of our admin[i]stration to remedy former defects and to give vigour and consistence to the institutions which respect the defence and security of our country. Satisfied of the dispositions of those who are charged with that administration to attain such desireable ends, I the more freely indulge observations which have for object a course of proceeding better adopted to their accomplishment.
I send you a monthly abstract of recruiting returns. Later advices assure one that the numbers of recruits is materially greater than it there appears. A rapid increase may now be expected, requiring a prompt augmentation of the means.
You have said nothing to me respecting the propriety of furnishing each Regiment with a waggon & four horses. The thing is more & more pressed upon. If I hear nothing to the contrary speedily I shall direct the measure.
With very great respect   I have the honor to be &c
The Secy of War

